Citation Nr: 0527926	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-14 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for foot and toenail 
fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen a claim for 
service connection for foot and toenail fungus 
(onychomycosis).

A communication considered a notice of disagreement was 
received in August 2001.  A statement of the case was issued 
in January 2003, and a timely appeal was received in March 
2003.

In July 2004, a travel board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, 
Florida, RO.

A February 2005 Board decision determined there was new and 
material evidence and reopened the claim for service 
connection for foot and toenail fungus (onychomycosis).  The 
Board then remanded the matter to ensure compliance with the 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000, including a VA medical examination and a medical 
opinion as to the etiology of any current foot and toenail 
fungal disorder, and obtaining current VA medical treatment 
records.

The claim was again denied in a June 2005 supplemental 
statement of the case issued by the Appeals Management Center 
(AMC).

In September 2005, the Board granted a motion to advance the 
case on the Board's docket.





FINDINGS OF FACT

1.  The veteran was in sound condition at the time he was 
examined, accepted and enrolled for service, except for 
chronic dermatitis.

2.  The evidence of record is in equipoise with respect to 
whether or not the veteran incurred foot and toenail fungus 
while performing active service.


CONCLUSION OF LAW

Foot and toenail fungus was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5104, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Factual Background

A September 1944 Report of Physical Examination and Induction 
reflects that the veteran had chronic dermatitis at the time 
of induction.

Two December 1944 service medical record entries reflect 
treatment for infected ingrown toenails.

A January 1945 service medical record contains a diagnosis of 
dermatitis of the arms.

A February 1945 service medical record contains a diagnosis 
of dermatitis, chronic, atopic type, face, neck, scalp, arms, 
wrists, and genitalia.

A May 1945 service medical record contains a diagnosis of 
ichthyosis, congenital, severe, generalized.

An August 1945 Final Medical Summary noted a normal physical 
examination except for a pale mucous membrane of the nose, 
and a thickened dry skin eruption involving the back of the 
hands and the cubital (pertaining to the elbow) area, which 
was considerably excoriated.

An August 1945 Certificate of Disability for Discharge 
reflects that the veteran was discharged because of a skin 
disease: atopic dermatitis, chronic, arms, hands, neck, ears, 
moderate, caused by multiple sensitivities; and ichthyosis, 
generalized, moderate, congenital.

An October 1946 letter from the Society of the New York 
Hospital reported that the veteran was first seen in June 
1936, and that he had a history of chronic eczema of the 
face, scalp, neck, forearms, and hands since the age of 10 
months.

A June 1947 Final Summary from a VA hospital contains a 
diagnosis of chronic atopic eczema.  On physical examination, 
the skin of the neck, arms, face and upper chest were 
thickened, reddened, crusting and oozing.  The skin of the 
penis and scrotum was reddened and swollen, with several 
oozing areas.  The legs had a few patches of scaling, and 
crusting dermatitis but were not severely involved.  The rest 
of the physical examination was normal.  

A December 1948 Interim Summary from a military hospital 
(post-service) contains a tentative diagnosis of atopic 
eczema based on physical examination and reported history.

A June 1949 VA hospital discharge summary reflects that the 
veteran was admitted in January 1949 and discharged in June 
1949 for a psychiatric condition.  The veteran reported that, 
while on active service, he was treated for a skin condition 
which was diagnosed as atopic dermatitis and that he had told 
them he had a similar condition as a child, but only on his 
hands.  A review of the claims folder at that time revealed 
previous diagnoses of chronic atopic dermatitis of the hands, 
neck, and ears; and ichthyosis, generalized, congenital.

A May 1950 VA hospital discharge summary reflects that the 
veteran was admitted in November 1949 and discharged in May 
1950 for a psychiatric condition.  While there he was treated 
for skin condition and for an infected ingrown toenail.  The 
toenail was treated with hot potassium permanganate soaks and 
was ultimately removed.

A September 1954 VA hospital discharge summary contains a 
diagnosis of neurodermatitis and physical examination 
findings of typical atopical eczema, severe and generalized, 
very pruritic, especially on the face and feet.
 
A December 1954 letter from the Kings County Medical Center 
states that the veteran was admitted in September 1954 
following a suicide attempt and, at the time of admission, 
had severe skin eruptions on his head, face, and hands.
 
In 1959 a private physician diagnosed onychomycosis after 
culture results showed the veteran had trichophyton rubrum, a 
dermatophyte that causes onychomycosis.  Griseofulvin was 
prescribed.

In 1964 and 1979, a private physician treated the veteran for 
onychomycosis.  Griseofulvin was prescribed.

The veteran received a VA medical examination in 1985.  The 
diagnoses included a History of atopic dermatitis, chronic, 
and dermatophytosis of the feet and toes (defined in 
Dorland's Illustrated Medical Dictionary, 27th Edition as a 
superficial fungal infection that broadly encompasses 
onychophytosis and athletes foot,).

VA clinic notes document continuing treatment of 
onychomycosis from 1996 to the present.  The veteran's 
current treating physician, upon examination of the veteran's 
service medical records, concluded in an October 2003 "To 
whom it may concern" letter, that it was as likely as not 
that the fungal infection of the veteran's feet was 
contracted while he was on active military duty.

A December 2000 Report by Susan Solman, RPH, DPM, in 
connection with civil litigation, noted that the veteran was 
treated for a variety of foot ailments between 1944 and 1998.  
Dr. Solman found the first diagnosis of onychomycosis in a 
private physician's 1959 note when a culture taken showed the 
presence of trichophyton rubrum which is a dermatophyte that 
causes onychomycosis.  There were subsequent diagnoses of, 
and treatment for, onychomycosis in 1964, 1979, 1996, 1997, 
and 1998. 

Dr. Solman, a licensed pharmacist and podiatric physician, 
provided her medical expertise with respect to onychomycosis, 
a fungal infection of the nails seen in approximately 2 to 4 
percent of adults.  The incidence increases with age.  
Infections of toenails are more frequent than fingernails and 
the nails become discolored, thickened, and crumbly with 
accumulation of debris.  The fungus itself is not painful, 
but the thickening of the nails causes pain when the nail 
rubs against a shoe on ambulation.  Until the early 1990s 
treatment was primarily by cutting back the nails and, if no 
relief was seen, by prescribing Griseofulvin.  In 1992, 
Sporanox came on the market and Lamisil shortly thereafter, 
drugs that can potentially "cure" onychomycosis.

Dr. Solman noted that atopic dermatitis is a skin condition 
and both it and onychomycosis can occur at the same time, or 
a patient may have bouts of atopic dermatitis and bouts of 
onychomycosis.  Dr. Solman noted that the first VA medical 
entry she found where the word onychomycosis was written was 
in 1996, however, she found VA medical entries from 1978, 
1979, and 1992 where anti-fungal medication was prescribed 
for the veteran.  She further noted that, as with any fungus, 
recurrence of a toenail condition such as the veteran's was 
not unusual, especially with the warm, moist conditions that 
are caused by the wearing of shoes.

In July 2004, the veteran testified before the undersigned at 
a travel board hearing.  He said he was treated five times 
for ingrown toenails while going through basic training where 
they lanced his toes, cleaned the pus out, and cut his nails.  
He said that the forced marches, up to 35 miles, and living 
in the swamps of Florida, caused the fungal problems with his 
feet.  He said he was discharged for a skin condition on 
other parts of his body, not for the fungal condition of his 
feet.  He said that, while he had a skin condition that 
preexisted service, that skin condition did not affect his 
feet.  

In May 2005, the veteran received a VA medical examination.  
The examining physician noted he had been tasked to provide 
an opinion as to whether the appellant currently had foot and 
toenail fungus that is at least as likely as not related to 
disease of injury incurred during service.  The examiner 
reviewed the record, noting the veteran's history of ingrown 
toenails, a long history of fungal infections of the feet, 
and Dr. Solman's litigation report.  The physician noted that 
the veteran had skin conditions of different etiology, 
starting with atopic dermatitis which developed at the age of 
eight, and later developing eruptions variously described as 
ichthyotic and fungal infections with onychomycosis.

The examiner concluded that the medical evidence supported 
the current disability claim of onychomycosis of the toenails 
and of ichthyosis; that the medical evidence supported the 
nexus between the disease and the current disabilities; but 
that the medical evidence did not support the occurrence or 
aggravation of those conditions by military service.  He 
based his opinion on the fact that the medical record 
confirms the occurrence of skin conditions prior to military 
service; that the toenail fungus was not treated until 1949; 
and the fact that there is no evidence of record that 
military service in any way aggravated "the condition" 
beyond what would be expected as a normal progression.  The 
examiner goes on to say that "it is difficult at this point 
in time to give an opinion as to whether this condition and 
any preexisting chronic skin condition has any relation to 
his foot disorder."

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The Secretary shall consider all information and lay and 
medical evidence of record with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (2002; 38 C.F.R. § 3.102 
(2005). 

Analysis  

The veteran contends that his foot and toenail fungus began 
during basic training and that he has received treatment for 
it since that time.

The evidence reflects that the only defect, infirmity or 
disorder noted at the time of the veteran's examination and 
enrollment was chronic dermatitis.  Absent clear and 
unmistakable evidence demonstrating that any other injury or 
disease existed before examination and enrollment, the 
veteran is entitled to a presumption that he was in sound 
condition with respect to all other defects, infirmities, or 
disorders subsequently manifested.  As there is no evidence 
of record that the veteran had onychomycosis prior to his 
enlistment, let alone clear and unmistakable evidence of such 
fact, as a matter of law he did not have onychomycosis prior 
to his enlistment.

The evidence reflects that the veteran had ingrown toenails 
during active service basic training.  The veteran testified 
that he was treated on five separate occasions, and service 
medical records reflect two instances of such treatment.  
While service medical records do not contain a specific 
diagnosis of onychomycosis for those occasions where the 
veteran had ingrown toenails, later VA records do contain 
such a diagnosis for treatment of the same condition.

The veteran has been treated on many occasions over many 
years for a skin condition over various parts of his body, 
labeled variously as atopic dermatitis, contact dermatitis 
and eczema.  For the most part, these diagnoses were made 
with respect to skin conditions affecting his hands, arms, 
face, neck, and upper chest.  Initially, however, this 
diagnosis was given for his foot and toenail problems.

According to Dr. Solman, both atopic dermatitis and 
onychomycosis can occur at the same time, or a patient may 
have bouts of atopic dermatitis and bouts of onychomycosis.  
Dr. Solman noted that the first diagnosis of onychomycosis of 
record was in 1959, and the first VA medical entry she found 
where the word onychomycosis was written was in 1996, 
although anti-fungal medication was prescribed by the VA in 
1978, 1979 and 1992.  Simply put, it is not possible at this 
point to say with certainty whether or not the veteran's in-
service, and VA post-service treatment prior to 1996, for 
foot and toenail problems were dermatitis, or onychomycosis, 
or both.

The VA medical examiner in May 2005 concluded that the 
medical evidence supported the claim of a current disability, 
onychomycosis, and supported the nexus between the disease 
and the current disability.  In fact, there is no evidence to 
the contrary.
The examiner goes on to say, however, that onychomycosis is 
not at least as likely as not related to disease or injury 
incurred or aggravated in service.  The Board agrees that the 
onychomycosis was not aggravated in service, because there is 
no evidence that the veteran had the disease prior to 
service.  

First, the examiner pointed out that the episodes of ingrown 
toenails in 1944 and 1945 reflected in the service medical 
records are not supported by any cultures in the medical 
record.  This is true, but proves nothing, as no cultures 
were taken during active service.  The first evidence of 
record of a culture being taken was a 1959 medical report 
from a private physician, which resulted in the first 
diagnosis of onychomycosis.

Second, the examiner stated that there was no evidence of 
record to show that the veteran's condition was aggravated 
beyond what could be expected as a normal progression.  This 
is not accurate as Dr. Solman's statement reflects that the 
wearing of shoes, creating a warm, moist condition, on 
ambulation causes the fungal infection to occur and to 
reoccur.  Moreover, the veteran has testified to long forced 
marches and having to live in the swamps during basic 
training.  It is noteworthy that there are two service 
medical record entries reflecting treatment for infected 
ingrown toenails during the veteran's basic training while he 
was participating in long forced marches.

The Board notes that the veteran's treating VA physician has 
provided his medical opinion, upon reviewing the same service 
medical record entries reviewed by the May 2005 VA examining 
physician, that it is at least as likely as not that the 
veteran's current onychomycosis disability was incurred 
during active service.

The Board finds that while the evidence is not totally 
unequivocal, it is at the very least, in equipoise with 
respect to whether or not the veteran had onychomycosis 
during service.  Giving the veteran the benefit of the doubt, 
as the law requires, service connection for a fungal 
infection of the foot and toenails is warranted.



ORDER

Service connection for foot and toenail fungus is granted.





	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

